The Deft, was presented by the Grand jury for erecting Gates in the King’s Highway. The Deft, pleaded a Licence from the County Court' To which Mr. Attorney demurred And upon Argument insisted that all Gates erected in the Highway are Nuisances at the Common Law and that the County Courts here had not Power to give Licence to erect a Nuisance he cited Cro. Car. 184 See also 1 Jo. 221. 1 Bul. 203. 2 Ro. A. 137. & Hawk. P. C. 199. 9. 212. 50. For the Deft, it was urged there was a great Difference between England and this Country as to this matter Travellers here are not so numerous nor Wheele Carriages very common So that the Inconvenience could be but small And on the other hand considering the manner of fencing here- a small piece of land would be rendered useless if Gates were not allowed. It was further urged that the Act of the 4. Ann. cap. 39. did seem to give the County Courts a kind of absolute Power with respect to Roads.
The Court was unanimously' of Opinion that the Plea was good.